


Exhibit 10.20

 

AMENDMENT TO TRANSITION SERVICES AGREEMENT

 

This Amendment to the Transition Services Agreement, dated November 27, 2002,
(“Amendment”) is made and entered into by and between Limited Brands, Inc.
(“Limited Brands”) and Lerner New York Holding, Inc. and New York &
Company, Inc., successor in interest to New York & Co. Group, Inc.
(collectively, “Buyer” and/or “Lerner”).  Defined terms that are used but not
defined herein shall be as defined in the Agreement between Limited Brands and
Buyer.  The Parties wish to amend the Agreement and Schedules as described
below.  It is therefore agreed as follows:

 

1.   In the Transition Services Agreement, Section 2 PURCHASE AND SALE OF
SERVICES, Section 2.01 (b), item (4)  is deleted and replaced with the
following: “(4) in no event shall Limited Brands be required to provide Buyer
and its Subsidiaries with any Service other than services related to apparel and
related merchandise (and non merchandise on a project basis only) and
accessories customarily handled by Limited Brands, including personal care or
cosmetics products which have been approved by Limited Brands.”

 

2.   In Schedule III to the Agreement, Item 2 Distribution Services, the
following is added: “2.16 In regard to personal care or cosmetic products
handled under this Agreement by Limited Brands, the following will apply:

 

a.                                       Buyer shall be responsible for
arranging all inbound shipments to Limited Brand’s designated site, delivered
duty paid.  Limited Brands is to provide receiving, storage and destination
shipping services.   Limited Brands will only receive items included on an
Advance Shipping Notice (ASN) or Advance Packing List. Limited Brands will
receive all items and notify Buyer of any discrepancies or damage in shipment. 
Buyer is responsible for filing any claims for any noted discrepancies or
damage.

 

b.                                      Limited Brands will support Buyer in
establishing a reverse logistics process for all items, originally shipped by
Limited Brands, that need to be handled for return/destruction (ie testers,
customer returns, damaged items).  Limited Brands will only receive items from
the Buyer locations in the mailer designated and in accordance with all
procedures specified by Limited Brands.  Buyer will be the “shipper of Record”
and must ensure that all handling of materials by Buyer is performed in
accordance with Department of Transportation (“DOT”) and Environmental
Protection Agency and other federal regulations, or other laws and guidelines. 
Limited Brands will process items and make them ready for the contracted
third-party that Limited Brands nominates to handle destruction and/or disposal
of the returned items on behalf of Buyer.

 

c.                                       Limited Brands will only accept and
handle (receive, distribute, store) personal care or cosmetics items that have
been pre-approved by Limited Brands and for which a current Material Safety Data
Sheet (MSDS) has been provided by Buyer.  The MSDS may be provided to Limited
Brands in electronic or paper format.  The only approved classifications of
materials pursuant to the National Fire Protection Association (NFPA) are the
following:

 

Flammable Liquids IB

Flammable Liquids IC

Combustible Liquids II

Combustible Liquids IIIA

Combustible Liquids IIIB

 

--------------------------------------------------------------------------------


 

Initially, there are 5 types of approved items:

 

·Hand and Body Cream

·Body Scrub

·Body Lotion

·Body Mist

·Shower Gel

 

Limited Brands may approve additional SKUs and classifications at any time upon
notice to Buyer.

 

3.   All costs associated with the Distribution Services for personal care and
cosmetics products shall be determined by and charged to Buyer using the
Customary Billing Method.

 

4.   This Amendment is supplementary to and modifies the Agreement.  This
Amendment shall be incorporated as part of the Agreement. The terms of this
Amendment supersede provisions in the Agreement only to the extent that the
terms of this Amendment and the Agreement expressly conflict. However, nothing
in this Amendment should be interpreted as invalidating the Agreement, and
provisions of the Agreement will continue to govern relations between the
parties insofar as they do not expressly conflict with this Amendment.

 

5.   Due to the nature of the personal care and cosmetic items, the items may
require specialized hazardous materials storage outside DC2. Storage for
hazardous materials shall be billed on a per pallet basis under the Customary
Billing method.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Lerner New York Holding, Inc.

 

Limited Brands, Inc.

 

 

 

By:

/s/ Ronald W. Ristau

 

By:

/s/ Douglas L. Williams

 

 

 

 

 

Name:

Ronald W. Ristau

 

Name:

Douglas L. Williams

 

 

 

 

 

Title:

President and Chief Financial Officer

 

Title:

General Counsel

 

 

 

 

 

Date:

October 11, 2007

 

Date:

October 9, 2007

 

 

 

 

 

 

 

 

New York & Company, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

 

 

 

 

 

 

 

Name:

Ronald W. Ristau

 

 

 

 

 

 

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

 

Date:

October 11, 2007

 

 

 

 

--------------------------------------------------------------------------------
